Title: To George Washington from John Nicholson, 30 December 1782
From: Nicholson, John
To: Washington, George


                        
                            Sir
                            New Bridge 30th Decemr 1782
                        
                        Col: Vose will have the Honor to inform your Excellency, the disagreeable Necessity we were under of coming
                            here, which I hope will sufficiently apologize for any seeming Impropriety.
                        The inclos’d Letters to Col: Barber & Major Reid will point out to your Excellency the Reason of my
                            leaving Virginia which I did in November last under a Flag of Truce—the Season of the year & my ill State of
                            Health absolutely precludes my returning to the State of Virginia by Sea, & I therefore hope your Excellency’s
                            Goodness will allow me to go by Land, by the Way of Philadelphia. I have the Honor to be with the greatest respect Your
                            Excellencys most obedt & very humble Servant
                        
                            John Nicholson
                        
                    